Exhibit 10.6

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER THE SECURITIES ACT OF ANY STATE. EXCEPT AS OTHERWISE PROVIDED
IN THIS WARRANT AND THE PURCHASE AGREEMENT REFERENCED IN THIS WARRANT, THIS
WARRANT MAY NOT BE OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE WARRANT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND SUCH
STATE OR OTHER LAWS AS MAY BE APPLICABLE, OR RECEIPT BY THE COMPANY OF AN
OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED. THIS WARRANT IS SUBJECT TO OTHER RESTRICTIONS ON TRANSFER AS
SET FORTH IN SECTION 5 HEREOF.

TAYLOR CAPITAL GROUP, INC.

Incorporated Under the Laws of the State of Delaware

STOCK PURCHASE WARRANT

 

Warrant No. SWA-[    ]   Original Issue Date: May 28, 2010

CUSIP 876851 130

THIS CERTIFIES THAT, for value received,                                 , or
its permitted assigns (the “Holder”), is entitled to subscribe for and purchase
during the period specified in Section 1 hereof                  fully paid and
non-assessable shares of Common Stock, $.01 par value (“Common Stock”), of
TAYLOR CAPITAL GROUP, INC., a Delaware corporation (the “Company”), at a per
share price equal to the Warrant Price, subject to the provisions and upon the
terms and conditions hereinafter set forth. Capitalized terms used herein, but
not otherwise defined, shall have meanings provided in Section 10 of this
Warrant.

This Warrant was originally issued pursuant to the Securities Purchase Agreement
(as may be amended, modified or restated from time to time), dated May 21, 2010,
by and among the Company, the initial Holder and the other investors party
thereto (the “Purchase Agreement”). The Holder acknowledges that this Warrant
was issued in connection with a private placement (the “Debt Placement”) of up
to $37,500,000 in subordinated notes (the “Notes”) by the Company, in which each
investor in the Debt Placement is receiving a warrant on the same terms as this
Warrant to purchase twenty-five (25) shares (subject to adjustment as provided
herein) of Common Stock for every $1,000 in face amount of the Notes purchased
in the Debt Placement. Accordingly, the Company is issuing, in the aggregate,
warrants to purchase an aggregate of up to nine hundred thirty-seven thousand
five hundred (937,500) shares (subject to adjustment as provided herein) of
Common Stock on the terms set forth below (collectively, including this Warrant,
the “Aggregate Warrants”) in connection with the Debt Placement. Notwithstanding
that this Warrant was issued in connection with, and as part of, the Debt
Placement, this Warrant is detachable from the Notes purchased in the Debt
Placement and transferable separate from such Notes, but subject to the terms,
conditions, limitations and restrictions set forth in Section 5 of this Warrant.



--------------------------------------------------------------------------------

1.

Duration. The right to subscribe for and purchase shares of Common Stock
represented hereby shall commence on the one hundred eightieth (180 th) day
after the Original Issue Date, and shall expire at 5:00 p.m., Chicago time, on
the fifth anniversary of the Original Issue Date specified above (the
“Expiration Date”); provided, that if the Expiration Date would otherwise occur
on a day on which banking institutions are required or authorized by law to
close in Chicago, Illinois (a “Bank Holiday”), then the Expiration Date shall be
the next succeeding day which shall not be a Bank Holiday. From and after the
Expiration Date, this Warrant shall be null, void and of no further force or
effect.

 

2. Method of Exercise; Payment; Issuance of New Warrant.

 

  a) The holder hereof may exercise this Warrant, in whole or in part, at the
times and subject to the conditions set forth in Section 1 hereof, by the
surrender of this Warrant (with the subscription form attached hereto duly
executed) at the principal office of the Company, together with payment in the
aggregate amount equal to the Warrant Price multiplied by the number of shares
of Common Stock being purchased. At the option of Holder, payment of the Warrant
Price may be made either (i) in cash, by wire transfer of immediately available
United States federal funds or by bank certified, treasurer’s or cashier’s check
payable to the order of the Company, (ii) by cashless exercise in accordance
with Section 2(b), or (iii) by any combination of the foregoing methods.

 

  b) In lieu of exercising this Warrant in cash, the Holder may elect to receive
shares of Common Stock equal to the value of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant at the principal office of
the Company together with notice of such election, in which event the Company
shall issue to the Holder hereof a number of shares of Common Stock computed
using the following formula:

 

    Y (A-B)      X =   A   

 

Where    X  –    The number of shares of Common Stock to be received upon such
cashless exercise of this Warrant pursuant to this Section 2(b) (the “Net
Number”). Y  –    The total number of shares for which this Warrant is exercised
pursuant to such cashless exercise. A  –    The Market Value (as defined below)
of one share of Common Stock. B  –    The Exercise Price (as adjusted to the
date of such calculations).

Any reference in this Warrant to “exercise” of this Warrant, and the use of the
term “exercise” herein, shall be deemed to include, without limitation, any
cashless exercise pursuant to this Section 2(b).

 

  c) Notwithstanding anything contained herein to the contrary, in the event
that a Conversion Date occurs, the Company at any time within ninety (90) days
after any such Conversion Date, may, at the Company’s sole election, effective
immediately upon notice delivered to the Holder, convert this Warrant, and
thereby extinguish all exercise rights of the Holder hereunder, by issuance to
the Holder of the Net Number of shares of Common Stock, determined according to
Section 2(b) above, then issuable upon exercise of this Warrant in full in a
“cashless exercise,” provided that the Company exercises such election with
respect to all of the Aggregate Warrants then outstanding.



--------------------------------------------------------------------------------

  d) In the event of any exercise of the rights represented by this Warrant in
accordance with Section 2(a), (i) stock certificates for the shares of Common
Stock so purchased shall be delivered to the Holder, and, in the event the
Warrant has not been exercised in full, a new Warrant representing the number of
shares with respect to which this Warrant shall not then have been exercised
shall also be delivered to the Holder, and (ii) stock certificates for the
shares of Common Stock so purchased shall be dated the date of exercise of this
Warrant (with the required payment of the aggregate Warrant Price unless payable
by cashless exercise pursuant to Section 2(b) or (c)), and the Holder exercising
this Warrant shall be deemed for all purposes to be the holder of the shares of
Common Stock so purchased as of the date of such exercise (with the required
payment of the aggregate Warrant Price unless payable by cashless exercise in
accordance with Section 2(b) or (c)). Such stock certificates (and new Warrant,
if applicable) shall be delivered to the holder hereof within a reasonable time,
not exceeding five Business Days (as defined in the Purchase Agreement), after
this Warrant shall have been so exercised. Each stock certificate so delivered
shall be in such denominations as may be requested by the Holder and shall be
registered in the name of the Holder or such other name (upon compliance with
the transfer requirements hereinafter set forth) as shall be designated by said
Holder. The Company shall pay all taxes (other than income taxes, franchise
taxes or other taxes levied on gross earnings, profits or the like of the
Holder) and other expenses and charges payable in connection with the issuance
and delivery of shares of Common Stock (and new Warrants, if applicable) upon
any exercise of this Warrant; except that, in case such shares of Common Stock
shall be registered in a name or names other than the Holder or its nominee,
funds sufficient to pay all stock transfer taxes which shall be payable in
connection with the execution and delivery of such stock certificates shall be
paid by the Holder to the Company at the time of the exercise of this Warrant.

 

  e) Notwithstanding any other provision hereof, if any exercise of any portion
of this Warrant is made in connection with a registered public offering or the
sale of the Company (regardless of how structured), such exercise may be
conditioned, at the election of the Holder, upon the consummation of such public
offering or sale of the Company, in which case such exercise shall not be deemed
to be effective until immediately prior to the consummation of such transaction.

 

  f) If a fractional share of Common Stock would be issuable upon exercise of
this Warrant, the Company shall, as soon as reasonably practicable after the
date of exercise, deliver to the Holder a check payable to the Holder, in lieu
of such fractional share, in an amount equal to the Market Value of such
fractional share of Common Stock.



--------------------------------------------------------------------------------

3. Adjustment of Warrant Price and Number of Shares.

 

  a) The Warrant Price and the number of shares of Common Stock purchasable upon
the exercise of this Warrant shall be subject to adjustment from time to time
upon the happening of certain events occurring after the Original Issue Date, as
follows:

 

  i) Reclassification, Consolidation or Merger. In case of any reclassification
or change of outstanding Common Stock issuable upon exercise of this Warrant
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination), or in
case of any consolidation or merger of the Company with or into another Company
(other than a merger with another corporation in which the Company is the
surviving corporation and which does not result in any reclassification or
change other than a change in par value, or from par value to no par value, or
from no par value to par value, or as a result of a subdivision or
combination of outstanding Common Stock issuable upon such conversion) the
rights of the holders of this Warrant shall be adjusted in the manner described
below:

 

  (1) In the event that the Company is the surviving corporation, the Warrant
shall, without payment of additional consideration therefor, be deemed modified
so as to provide that upon exercise thereof the holder of this Warrant shall
procure, in lieu of each share of Common Stock theretofore issuable upon such
exercise, the kind and amount of shares of stock, other securities, money and
property receivable upon such reclassification, change, consolidation or merger
by the holder of each share of Common Stock issuable upon such exercise had
exercise occurred immediately prior to such reclassification, change,
consolidation or merger. This Warrant (as adjusted) shall be deemed to provide
for further adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Section 3. The provisions of
this clause (1) shall similarly apply to successive reclassifications, changes,
consolidations and mergers.

 

  (2) In the event that the Company is not the surviving entity, the surviving
entity shall, without payment of any additional consideration therefor, issue
new Warrants, providing that upon exercise thereof the holder thereof shall
procure in lieu of each share of Common Stock theretofore issuable upon exercise
of this Warrant the kind and amount of shares of stock, other securities, money
and property receivable upon such reclassification, change, consolidation or
merger by the holder of each share of Common Stock issuable upon exercise of
this Warrant had such exercise occurred immediately prior to such
reclassification, change, consolidation or merger. Such new Warrants shall
provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Section 3. The provisions of
this clause (2) shall similarly apply to successive reclassifications, changes,
consolidations and mergers. The Company shall not enter into any transaction
subject to the provisions of this Section 3(a)(i)(2) unless the surviving entity
in such transaction agrees in writing to issue new Warrants in accordance with
the terms and conditions of this Section 3(a)(i)(2) and comply with the terms
and conditions of such new Warrants.

 

  ii)

Subdivision or Combination of Shares. If the Company, at any time while any of
this Warrant is outstanding, shall subdivide or combine its Common Stock, the
Warrant



--------------------------------------------------------------------------------

  Price shall be proportionately reduced, in case of subdivision of shares, as
of the effective date of such subdivision, or shall be proportionately
increased, in the case of combination of shares, as of the effective date of
such combination. In the event that a record date is set with respect to any
such subdivision, and this Warrant is exercised after such record date but prior
to the effective date of such subdivision, upon the effectiveness of such
subdivision, the Company shall issue the Holder additional shares of Common
Stock as if the Common Stock issued upon such exercise of the Warrant were
outstanding on the record date with respect to such subdivision, without the
payment of any additional consideration.

 

  iii) Certain Dividends and Distributions. If the Company, at any time while
any of this Warrant is outstanding, shall:

 

  (1) Stock Dividends. Pay a dividend payable in, or make any other distribution
of Common Stock, the Warrant Price shall be adjusted, as of the date of such
payment or dividend or other distribution, to that price determined by
multiplying the Warrant Price by a fraction (1) the numerator of which shall be
the total number of shares of Common Stock outstanding immediately prior to such
dividend or distribution and (2) the denominator of which shall be the total
number of shares of Common Stock outstanding immediately after such dividend or
distribution (plus in the event that the Company paid cash for fractional
shares, the number of additional shares which would have been outstanding had
the Company issued such fractional shares in connection with such dividend or
distribution); provided that in the event that a record date is set with respect
to any such dividend and distribution, and this Warrant is exercised after such
record date but prior to the payment or other distribution of such dividend or
other distribution, upon such payment or other distribution, the Company shall
issue the Holder additional shares of Common Stock as if the Common Stock issued
upon such exercise of this Warrant were outstanding on the record date with
respect to such dividend or other distribution, without the payment of any
additional consideration.

 

  (2) Liquidating Dividends, etc. Make a distribution of its property to the
holders of its Common Stock as a dividend in liquidation or partial liquidation
or by way of return of capital or other than as a dividend payable out of funds
legally available for dividends under the laws of the State of Delaware, the
holders of this Warrant shall, upon exercise hereof, be entitled to receive, in
addition to the number of shares of Common Stock receivable hereupon, and
without payment of any consideration therefor, a sum equal to the amount of such
property as would have been payable to them as owners of that number of shares
of Common Stock of the Company receivable upon such exercise, had they been the
holders of record of such Common Stock on the record date for such distribution;
and an appropriate provision therefor shall be made a part of any such
distribution.



--------------------------------------------------------------------------------

  (3) Purchase Rights. If at any time the Company grants, issues or sells any
options, warrants, convertible securities or other rights to purchase stock,
warrants, options, securities or other property pro rata to the record holders
of Common Stock (the “Purchase Rights”), then the Holder of this Warrant shall
be entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which such Holder could have acquired if such Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the record holders of Common Stock are to be determined for
the grant, issue or sale of such Purchase Rights.

 

  iv) Adjustment of Number of Shares. Upon each adjustment in the Warrant Price
pursuant to any provision of this Section 3(a), the number of shares of Common
Stock issuable upon exercise hereof shall be adjusted, to the nearest one
hundredth of a whole share, to the product obtained by multiplying the number of
shares issuable upon exercise hereof immediately prior to such adjustment in the
Warrant Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

 

  b) Notice of Adjustments. Whenever any Warrant Price shall be adjusted
pursuant to Section 3 hereof, the Company shall make a certificate signed by its
President or a Vice President and by its Treasurer, Assistant Treasurer,
Secretary or Assistant Secretary, setting forth, in reasonable detail, the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated (including a description of the basis on which the
Board made any determination hereunder), and the Warrant Price after giving
effect to such adjustment, and shall cause copies of such certificate to be
delivered by first-class mail or postage prepaid) or by facsimile to the holder
of this Warrant at its address or facsimile number shown on the books of the
Company. The Company shall make such certificate and deliver it to each Holder
promptly after each adjustment.

 

  c) Default in Obligations Regarding Par Value. If the Company shall default in
its obligation pursuant to the last sentence of Section 4(a) hereof such that
the par value per share of Common Stock would be greater than the Warrant Price
that, absent the limitation contained in the last sentence of Section 4(a),
would have been in effect pursuant to this Section 3, then the Warrant Price
shall be an amount equal to the par value per share of Common Stock but the
number of shares the holder of this Warrant shall be entitled to purchase shall
be such greater number of shares of Common Stock as would have resulted from the
Warrant Price that, absent the limitation contained in the last sentence of
Section 4(a), would have been in effect pursuant to this Section 3. The
foregoing adjustment shall not constitute a waiver of any claim arising against
the Company by reason of its default under the agreement contained in the last
sentence of Section 4(a) of this Warrant.



--------------------------------------------------------------------------------

4. Covenants.

 

  a) The Company covenants and agrees that all shares of Common Stock issued
upon exercise of this Warrant will, upon issuance, be fully paid and
nonassessable and free from preemptive rights and any liens and charges with
respect to the issuance thereof. The Company further covenants and agrees that
during the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have authorized, and reserved for the
purpose of issue upon exercise of the purchase rights evidenced by this Warrant,
a sufficient number of shares of Common Stock to provide for the exercise in
full of such purchase rights (including any and all shares as to which the right
to acquire such shares has not been forfeited pursuant to Section 1 hereof).
Furthermore, and without limiting the generality of the foregoing, the Company
covenants and agrees that it will from time to time take all such action as may
be required to assure that the par value per share of Common Stock is at all
times equal to or less than the effective Warrant Price.

 

  b) The Company agrees that it shall not close its books against the transfer
of this Warrant or of any shares of Common Stock issued or issuable upon the
exercise of this Warrant in any manner which interferes with the timely exercise
of this Warrant.

 

  c) The Company shall cooperate with the Holder if the Holder is required to
make any governmental filings or obtain any governmental approvals prior to, or
in connection with, the exercise of Warrants (including making any filings
required to be made by the Company). The Company shall take all such actions as
may be reasonably necessary to ensure that all shares of Common Stock issuable
upon exercise of the Warrants may be issued in accordance with the terms and
conditions of the Warrants without violation of any applicable law or regulation
of any governmental entity or self regulatory organization or any requirement of
any securities exchange or trading system on which the shares of Common Stock
are listed or eligible for trading (except for official notice of issuance,
which (to the extent required) shall be delivered immediately by the Company
upon each such issuance).

 

  d) If any securities issuable upon exercise of this Warrant are then
convertible into or exchangeable for any other stock or securities of the
Company (“Other Securities”), the Company shall, at the Holder’s option and upon
exercise of this Warrant by the Holder as provided herein, together with any
notice, statement or payment required to effect such conversion or exchange,
deliver to the Holder (or such other Person specified by such Holder) a
certificate or certificates representing the Other Securities into which the
securities issuable upon such exercise of this Warrant are convertible or
exchangeable, registered in such name or names and in such denomination or
denominations as the Holder has specified.

 

  e)

The Company shall not by any action, including, without limitation, amending its
charter documents or through any reorganization, reclassification, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or other
similar voluntary



--------------------------------------------------------------------------------

  action, avoid or seek to avoid the observance or performance of any of the
terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Holder against impairment.
Without limiting the foregoing, the Company shall take all action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Common Stock upon the exercise of this
Warrant, free and clear of all mortgages, pledges, hypothecations, claims,
charges, security interests, encumbrances, adverse claims, options, liens, put
or call rights, rights of first offer or refusal, proxies, voting rights or
other restrictions or limitations of any nature whatsoever (collectively,
“Liens”), other than Liens created by the actions of the Holder.

 

  f) The Company shall provide each Holder with not less than 10 days prior
written notice in the event that the Company closes its books or sets a record
date (i) with respect to either a dividend or distribution upon the Common Stock
or a subscription offer to the holders of Common Stock or (ii) for determining
rights to vote with respect to any merger, consolidation, reorganization,
restructuring or similar transaction (including, without limitation, the
dissolution or liquidation of the Company). The Company shall also provide the
Holder not less than 20 days prior written notice of the consummation of any
such transaction.

 

5. Transfer and Exchange.

 

  a) On and after the Original Issue Date, this Warrant shall be transferable
with respect to all of the shares of Common Stock issuable upon exercise of this
Warrant. Any transfer of this Warrant shall be subject to the further terms,
conditions, limitations and restrictions set forth in clauses (b) through (g) of
this Section. For the avoidance of doubt, nothing in this Section 5(a) shall
prohibit or otherwise affect the right to transfer any shares of Common Stock
received upon the exercise of this Warrant.

 

  b) The transfer of this Warrant and all rights hereunder, in whole or in part,
is registrable at the office or agency of the Company referred to below by the
Holder, in person or by his duly authorized attorney, upon surrender of this
Warrant properly endorsed. Each taker and holder of this Warrant, by taking or
holding the same, consents and agrees that this Warrant, when endorsed in blank,
shall be deemed negotiable, and that the Holder, when this Warrant shall have
been so endorsed, may be treated by the Company and all other Persons dealing
with this Warrant as the absolute owner and holder hereof for any purpose and as
the Person entitled to exercise the rights represented by this Warrant, or to
the registration of transfer hereof on the books of the Company; and until due
presentment for registration of transfer on such books the Company may treat the
Holder as the owner and holder for all purposes, and the Company shall not be
affected by notice to the contrary.

 

  c)

The Holder of this Warrant, by the acceptance hereof, represents that it is
acquiring this Warrant, and upon exercise hereof will acquire the Warrant and
the shares of Common



--------------------------------------------------------------------------------

  Stock issuable upon exercise hereof (collectively, including this Warrant, the
“Warrant Securities”), for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution of the Warrant
Securities, except pursuant to sales registered or exempted under the Securities
Act. The Holder further represents, by acceptance hereof, that, as of this date,
such Holder is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D promulgated by the Securities and Exchange Commission
under the Securities Act (an “Accredited Investor”). The delivery of this
Warrant for exercise shall constitute confirmation at such time by the Holder of
the representations concerning the Warrant Securities set forth in the first two
sentences of this Section 5(c), unless contemporaneous with the delivery of this
Warrant for exercise, the Holder notifies the Company in writing that it is not
making such representations (a “Representation Notice”). If the Holder delivers
a Representation Notice in connection with an exercise, it shall be a condition
to such Holder’s exercise of this Warrant and the Company’s obligations set
forth in Section 2 in connection with such exercise, that the Company receive
such other representations as the Company considers reasonably necessary to
assure the Company that the issuance of its securities upon exercise of this
Warrant shall not violate any United States or state securities laws, and the
time periods for the Company’s compliance with its obligations set forth in
Section 2 shall be tolled until such Holder provides the Company with such other
representations.

 

  d) The Holder, by acceptance of this Warrant, understands that the Warrant
Securities are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being or will be acquired from the Company
in a transaction not involving a public offering and that under such laws and
applicable regulations neither this Warrant nor the shares of Common Stock
issuable upon its exercise may be resold without registration under the
Securities Act or under certain other limited circumstances. The Holder further
agrees, by acceptance of this Warrant that it will not offer or sell this
Warrant or any shares of Common Stock issued upon exercise hereof in the absence
of an effective registration statement for the Warrant or such shares of Common
Stock, as applicable, under the Securities Act and such state or other laws as
may be applicable, or receipt by the Company of a written opinion of counsel
(provided that such counsel, and the form and substance of such opinion are
reasonably acceptable to the Company) that such registration is not required;
provided, however that no such opinion shall be required in connection with
(i) a transaction pursuant to Rule 144 in which the Holder provides the Company
with certifications reasonably requested by the Company regarding compliance
with the terms and provisions of Rule 144 or (ii) a distribution of any Warrant
Securities to an Affiliate of the Holder, so long as such Affiliate does not pay
any consideration in connection with such distribution (other than issuance of
equity interests in such Affiliate) and the Holder provides the Company with
certifications reasonably requested by the Company in connection therewith.
Furthermore, in the event the Holder offers or sells this Warrant or any shares
of Common Stock issued upon exercise hereof pursuant to an effective
registration statement for the Warrant or such shares of Common Stock, as
applicable, under the Securities Act and such state or other laws as may be
applicable, the Holder will not offer or sell or otherwise transfer any Warrant
Securities except pursuant to, and in compliance with, the “plan of
distribution” set forth therein. Furthermore, it is agreed that each Warrant and
any shares of Common Stock will include the appropriate variant of the following
legend:

[THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN] [THIS WARRANT
HAS NOT BEEN] REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS. [EXCEPT AS OTHERWISE PROVIDED IN THE WARRANT
UPON EXERCISE OF WHICH THE SHARES WERE ORIGINALLY ISSUED AND THE PURCHASE
AGREEMENT REFERENCED IN SUCH WARRANT, THE SHARES][EXCEPT AS OTHERWISE PROVIDED
IN THIS WARRANT AND THE PURCHASE AGREEMENT REFERENCED IN THIS WARRANT, THIS
WARRANT] MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR [THE SHARES][THIS
WARRANT] UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY AND ITS COUNSEL, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT. THIS WARRANT IS SUBJECT
TO OTHER RESTRICTIONS ON TRANSFER AS SET FORTH IN SECTION 5 HEREOF.



--------------------------------------------------------------------------------

The Holder of this Warrant and/or any Common Stock issued upon exercise hereof
shall be entitled to receive, without expense to such Holder, a new certificate
or Warrant, as the case may be, not bearing the above restrictive legend if
(1) the Warrant Securities represented thereby shall have been effectively
registered under the Securities Act and sold by the Holder thereof in accordance
with such registration, (2) such Warrant Securities shall have been sold without
registration under the Securities Act in compliance with Rule 144, as certified
in writing by the Holder to the Company, or (3) the Company is reasonably
satisfied that the Holder of such Warrant Securities shall, in accordance with
the terms of Rule 144, be entitled to sell such Warrant Securities pursuant
thereto without any restriction or limitation and without satisfaction of any
current public information requirement thereunder.

 

  e) Register. The Company shall maintain, at the principal office of the
Company, a register for the Warrants, in which the Company shall record the name
and address of the Person in whose name a Warrant has been issued, as well as
the name and address of each transferee and each prior owner of such Warrant.
Within 10 days after the Holder shall by written notice request the same, the
Company will deliver to such Holder a certificate, signed by one of its
officers, listing the name and address of every other Holder of this Warrant, as
such information appears in said register at the close of business on the day
before such certificate is signed.

 

  f)

Warrants Exchangeable for Different Denominations. This Warrant is exchangeable,
upon the surrender hereof by the Holder at the office or agency of the Company
referred



--------------------------------------------------------------------------------

  to in paragraph 5(e), for new Warrants of like tenor representing in the
aggregate the right to subscribe for and purchase the number of shares which may
be subscribed for and purchased hereunder, each of such new Warrants to
represent the right to subscribe for and purchase such number of shares as shall
be designated by the Holder at the time of such surrender.

 

  g) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any exchange, transfer or replacement, this Warrant shall be
promptly cancelled by the Company. The Company shall pay all taxes (other than
transfer taxes and income taxes, franchise taxes or other taxes levied on gross
earnings, profits or the like of the Holder) and all other expenses and charges
payable in connection with the preparation, execution and delivery of this
Warrant.

 

6. Notices. All notices, requests and other communications required or permitted
to be given or delivered to the Company or the holders of Warrants shall be in
writing, and shall be deemed properly given if hand delivered or sent by
overnight courier with adequate evidence of delivery or sent by registered or
certified mail, return receipt requested and, if to a Warrant holder, at such
Warrant holder’s address as shown on the books of the Company or its transfer
agent, and if to the Company at:

Taylor Capital Group, Inc.

9550 West Higgins Road

Rosemont, IL 60018

Attention: General Counsel

or such other addresses or Persons as the recipient shall have designated to the
sender by written notice given in accordance with this Section. Any notice,
request or other communication hereunder shall be deemed given when delivered in
person, on the next business day after being sent by overnight courier, or on
the second business day after being sent by registered or certified mail.

 

7. Governing Law. This Warrant shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to its principles
of conflicts of laws.

 

8. Remedies and Limitation of Liability.

 

  a) The Company stipulates that the remedies at law of the Holder in the event
of any default or threatened default by the Company in the performance of or
compliance with any of the terms of this Warrant are not and will not be
adequate, and that such terms may be specifically enforced by a decree for the
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.

 

  b) No provision hereof, in the absence of affirmative action by the Holder to
purchase Common Stock upon the exercise of this Warrant, and no enumeration of
the rights or privileges of the Holder, shall give rise to any liability of any
Holder of this Warrant for the Warrant Price or any other amounts.



--------------------------------------------------------------------------------

9. Miscellaneous.

 

  a) Amendments. This Warrant and any provision hereof may be amended or waived
only by an instrument in writing signed by either (i) the Holder of this
Warrant, or (ii) the holders of a majority of the Aggregate Warrants then
outstanding as measured by the number of shares of Common Stock issuable upon
full exercise of all such Aggregate Warrants then outstanding (the “Majority
Holders”), and in each case, signed by the Company if it is to be bound thereby;
and each Holder acknowledges and agrees that it shall be bound by any such
amendment or waiver so approved by the Majority Holders, provided that no such
amendment or waiver shall be effective except to the extent it applies on an
equivalent basis to all of the outstanding Aggregate Warrants. No consideration
shall be offered or paid to any Holder to amend or consent to a waiver,
amendment or other modification of any provision of the Agreement unless the
same consideration is offered to all of the holders of the outstanding Aggregate
Warrants.

 

  b) Descriptive Headings. The descriptive headings of the several paragraphs of
this Warrant are inserted for purposes of reference only, and shall not affect
the meaning or construction of any of the provisions hereof.

 

10. Definitions. For the purposes of this Warrant the following terms have the
following meanings:

“Closing Price” shall mean, with respect to a share of Common Stock on any date
of determination, the last reported sale price regular way of the Common Stock
on the Nasdaq Global Select Market (or any successor thereto) on such date, as
reported by Bloomberg Financial Markets (“Bloomberg”), or if the Common Stock is
not traded on the Nasdaq Global Select Market (or any successor thereto) on any
date of determination, the Closing Price of the Common Stock on such date of
determination shall mean the last reported sale price regular way of the Common
Stock on the principal U.S. national securities exchange on which the Common
Stock is so listed on such date, as reported by Bloomberg, or if the Common
Stock is not so listed on a U.S. national securities exchange, but is quoted on
the OTC Bulletin Board (or any successor thereof), the last quoted bid price on
such date for the Common Stock, as reported by Bloomberg, or if the Common Stock
is not listed on a national securities exchange or quoted on the OTC Bulletin
Board (or any successor thereof) on such date, the last quoted bid price for the
Common Stock in the over-the-counter market as reported by Pink Sheets LLC or a
similar organization on such date, or, if that bid price is not available, the
market price of the Common Stock on that date as determined by a nationally
recognized investment banking firm (unaffiliated with the Company) retained by
the Company for this purpose.

“Conversion Date” means the first date on which the VWAP of the Common Stock
equals or has exceeded 130% of the Warrant Price for at least 20 Trading Days
within any period of 30 consecutive Trading Days occurring after the third
anniversary of the Original Issue Date.



--------------------------------------------------------------------------------

“Market Value” shall mean, in respect of a share of Common Stock on any date
herein specified, the arithmetic average of the Closing Price on ten
(10) consecutive Trading Days immediately preceding such date; provided,
however, that in the event that any of the actions specified in Sections
3(a)(ii) or 3(a)(iii)(1) become effective on or after the first day of such
fifteen day period the Company, then in calculating the Market Value, the
Closing Prices for all Trading Days occurring on or after the effectiveness of
such action shall be adjusted in the same manner as the Warrant Price is
adjusted pursuant to such Sections hereof.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereof or any other legal entity.

“Securities Act” shall mean the Securities Act of 1933, as amended prior to or
after the date hereof, or any federal statute or statutes which shall be enacted
to take the place of such Act, together with all rules and regulations
promulgated thereunder.

“Trading Day” means any day on which the Common Stock is traded on its principal
market; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade, or actually trades, on such exchange or
market for less than 4.5 hours.

“VWAP” per share of the Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg page C UN <equity> AQR (or its equivalent successor if such page is
not available) in respect of the period from the official open of trading on the
relevant Trading Day until the official close of trading on the relevant Trading
Day (or if such volume-weighted average price is unavailable, the market price
of one share of Common Stock on such Trading Days determined, using a
volume-weighted average method, by a nationally recognized investment banking
firm (unaffiliated with the Company) retained for this purpose by the Company).

“Warrants” shall mean this Warrant, and any Warrants issued in substitution or
replacement thereof, including without limitation, upon a permitted transfer
hereof.

“Warrant Price” shall mean $12.28 per share, subject to adjustment pursuant to
the provisions of Section 3 hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and issued
on the date set forth below.

 

Dated: May 28, 2010   TAYLOR CAPITAL GROUP, INC.   By:  

 

    Name:   Mark A. Hoppe     Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

SUBSCRIPTION FORM

[To be executed only upon exercise of Warrant]

The undersigned registered owner of the attached Warrant irrevocably exercises
such Warrant for the purchase of                  shares of Common Stock of
                                     and herewith makes payment therefor, all at
the price and on the terms and conditions specified in such Warrant, and
requests that certificates for the shares of Common Stock hereby purchased (and
any securities or other property issuable upon such exercise) be issued in the
name of and delivered to                                      whose address is
                                                      and, if such shares of
Common Stock shall not include all of the shares of Common Stock issuable as
provided in such Warrant, that a new Warrant of like tenor and date for the
balance of the shares of Common Stock issuable hereunder be delivered to the
undersigned.

The Warrant Price with respect to the shares of Common Stock is being paid by:

            Wire Transfer in the amount of $            

            Bank certified, treasurer’s or cashier’s check in the amount of
$            

            Cashless exercise

 

 

 

     (Name of Registered Owner)     

 

     (Signature of Registered Owner)     

 

     (Street Address)     

 

     (City) (State) (Zip Code)   

 

NOTICE: The signature on this subscription must correspond with the name as
written upon the face of the attached Warrant in every particular, without
alteration or enlargement or any change whatsoever.